Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 04-07-2021 under amendments and request for Continue Examination, which have been placed of record in the file. Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-07-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 04-07-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended drawings per objection to expedite allowance of the instant application. Therefore objection to drawing is withdrawn.

The office action mailed on 02-09-2021was mere Ex Parte Quayle and drawings were objected. Applicant has amended drawings per objection to expedite allowance of 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The office action mailed on 02-09-2021 was mere Ex Parte Quayle and drawings were objected. Applicant has amended drawings per objection to expedite allowance of the instant application Therefore objection to drawing is withdrawn Applicant’s arguments filed on 04-07-2021 are convincing. As argued by applicant in remarks of 04-07-2021 under claim rejection page 3, paragraph 6;  all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
scale the plurality of variable-sized regions of the foveated rendered image to create a scaled image with equi-sized regions; and an encoder configured to encode the scaled image to create an encoded image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-27-2021